UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q (MarkOne) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number:001-33756 Vanguard Natural Resources, LLC (Exact Name of Registrant as Specified in Its Charter) Delaware 61-1521161 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 5847 San Felipe, Suite 3000 Houston, Texas (Address of Principal Executive Offices) (Zip Code) Telephone Number: (832)327-2255 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes oNox Common units outstanding on August 2, 2010: 21,666,173. 4 VANGUARD NATURAL RESOURCES, LLC AND SUBSIDIARIES TABLE OF CONTENTS Page GLOSSARY OF TERMS PART I- FINANCIAL INFORMATION Item 1. Unaudited Financial Statements Consolidated Statements of Operations 3 Consolidated Balance Sheets 4 Consolidated Statements of Members’ Equity 5 Consolidated Statements of Cash Flows 6 Consolidated Statements of Comprehensive Income (Loss) 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures about Market Risk 36 Item 4. Controls and Procedures 39 PART II– OTHER INFORMATION Item 1. Legal Proceedings 41 Item 1A. Risk Factors 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3. Defaults Upon Senior Securities 42 Item 4. Reserved 42 Item 5. Other Information 42 Item 6. Exhibits 42 GLOSSARY OF TERMS Below is a list of terms that are common to our industry and used throughout this document: /day per day Mcf thousand cubic feet Bbls barrels Mcfe thousand cubic feet of natural gas equivalents Bcfe billion cubic feet of natural gas equivalents MMBtu million British thermal units Gal gallons MMcf million cubic feet When we refer to natural gas, natural gas liquids and oil in “equivalents,” we are doing so to compare quantities of natural gas liquids and oil with quantities of natural gas or to express these different commodities in a common unit. In calculating equivalents, we use a generally recognized standard in which 42 gallons is equal to one Bbl of oil or one Bbl of natural gas liquids and one Bbl of oil or one Bbl of natural gas liquids is equal to six Mcf of natural gas. Also, when we refer to cubic feet measurements, all measurements are at a pressure of 14.73 pounds per square inch. References in this report to (1) “us,” “we,” “our,” “the Company,” “Vanguard” or “VNR” are to Vanguard Natural Resources, LLC and its subsidiaries, including Vanguard Natural Gas, LLC, Trust Energy Company, LLC (“TEC”), VNR Holdings, Inc. (“VNRH”), Ariana Energy, LLC (“Ariana Energy”), Vanguard Permian, LLC (“Vanguard Permian”) and VNR Finance Corp. (“VNRF”) and (2) “Predecessor,” “our operating subsidiary” or “VNG” are to Vanguard Natural Gas, LLC. PART I– FINANCIAL INFORMATION Item 1. Financial Statements VANGUARD NATURAL RESOURCES, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per unit data) (Unaudited) ThreeMonths Ended June 30, SixMonths Ended June 30, Revenues: Natural gas, natural gas liquids and oil sales $ Loss on commodity cash flow hedges ) Realized gain on other commodity derivative contracts Unrealized gain (loss) on other commodity derivative contracts ) ) ) Total revenues Costs and expenses: Lease operating expenses Depreciation, depletion, amortization, and accretion Impairment of natural gas and oil properties — — — Selling, general and administrative expenses Production and other taxes Total costs and expenses Income (loss) from operations ) ) Other income and (expense): Interest expense ) Realized loss on interest rate derivative contracts ) Unrealized gain (loss) on interest rate derivative contracts ) ) Loss on acquisition of natural gas and oil properties ) — ) — Total other expense ) Net income (loss) $ $ ) $ $ ) Net income (loss)per Common and Class B units – basic and diluted $ $ ) $ $ ) Weighted average units outstanding: Common units – basic Common units – diluted Class B units – basic & diluted See accompanying notes to consolidated financial statements 3 VANGUARD NATURAL RESOURCES, LLC AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except unit data) June 30, December31, (Unaudited) Assets Current assets Cash and cash equivalents $ $ Trade accounts receivable, net Derivative assets Other receivables Other current assets Total current assets Natural gas and oil properties, at cost Accumulated depletion (236,477 ) (226,687 ) Natural gas and oil properties evaluated, net– full cost method Other assets Derivative assets Deferred financing costs Other assets Total assets $ $ Liabilities and members’ equity Current liabilities Accounts payable– trade $ $ Accounts payable – natural gas and oil Payables to affiliates Deferred swap premium liability Derivative liabilities Phantom unit compensation accrual 48 Accrued ad valorem taxes Accrued expenses Total current liabilities Long-term debt Derivative liabilities Deferred swap premium liability Asset retirement obligations Total liabilities Commitments and contingencies Members’ equity Members’ capital, 21,666,173 common units issued and outstanding at June 30, 2010 and 18,416,173 at December 31, 2009 Class B units, 420,000 issued and outstanding at June 30, 2010 and December 31, 2009 Accumulated other comprehensive loss (4,073 ) (5,517 ) Total members’ equity Total liabilities and members’ equity $ $ See accompanying notes to consolidated financial statements 4 VANGUARD NATURAL RESOURCES, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF MEMBERS’ EQUITY FOR THE SIX MONTHS ENDED JUNE 30, 2, 2009 (in thousands, except unit data) (Unaudited) Common Units Common Units Amount Class B Units Class B Units Amount Accumulated Other Comprehensive Loss Total Members’ Equity Balance at January 1, 2009 $ $ $ ) $ Distributions to members ($0.50 per unit to unitholders of record January 30, 2009, April 30, 2009, July 31, 2009 and November 6, 2009, respectively) — (26,258 ) — (840 ) — (27,098 ) Issuance of common units, net of offering costs of $613 — — — Redemption of common units (250 ) (4,305 ) — — — (4,305 ) Unit-based compensation — (6 ) — — Net loss — (95,735 ) — — — (95,735 ) Settlement of cash flow hedges in other comprehensive income — Balance at December 31, 2009 $ $ $ ) $ Distributions to members ($0.525 per unit to unitholders of record February 5, 2010 and May 7, 2010) — (19,337 ) — (441 ) — (19,778 ) Issuance of common units, net of offering costs of $191 — — — Unit-based compensation — (705 ) — — (566 ) Net income — Settlement of cash flow hedges in other comprehensive income — Balance at June 30, 2010 $ $ $ ) $ See accompanying notes to consolidated financial statements 5 VANGUARD NATURAL RESOURCES, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) SixMonthsEnded June 30, Operating activities Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation, depletion, amortization, and accretion Impairment of natural gas and oil properties — Amortization of deferred financing costs Unit-based compensation Non-cash compensation associated with phantom units granted to officers 48 Amortization of premiums paid on derivative contracts Amortization of value on derivative contracts acquired Unrealized (gains) losses on other commodity and interest rate derivative contracts (10,036 ) Loss on acquisition of natural gas and oil properties — Changes in operating assets and liabilities: Trade accounts receivable (561 ) Other receivables 90 (398 ) Payables to affiliates (452 ) (1,726 ) Other current assets 77 Price risk management activities, net (115 ) (30 ) Accounts payable (1,934 ) Accrued expenses (3,525 ) Other assets (47 ) (25 ) Net cash provided by operating activities Investing activities Additions to property and equipment (121 ) (9 ) Additions to natural gas and oil properties (7,647 ) (1,912 ) Acquisitions of natural gas and oil properties (112,349 ) (218 ) Deposits and prepayments of natural gas and oil properties (948 ) (42 ) Net cash used in investing activities (121,065 ) (2,181 ) Financing activities Proceeds from borrowings Repayment of debt (80,000 ) (13,000 ) Proceeds from equity offering, net — Distributions to members (19,778 ) (12,566 ) Financing costs (698 ) (177 ) Purchase of units for issuance as unit-based compensation (1,421 ) (324 ) Net cash provided by (used in) financing activities (15,567 ) Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period 3 Cash and cash equivalents, end of period $ $ Supplemental cash flow information: Cash paid for interest $ $ Non-cash financing and investing activities: Asset retirement obligations $ $
